Citation Nr: 1224070	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a disability manifested by photophobia, claimed as an eye disability, including as due to a chronic qualifying disability.  

3.  Entitlement to service connection for a disability manifested by headaches, including as due to a chronic qualifying disability and as secondary to service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1988 to March 1992 and had additional service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for an acquired psychiatric disability, a left shoulder disorder, bilateral hearing loss, bilateral knee disabilities, and disabilities manifested by headaches and photophobia.  

In July 2010, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in November 2010 for VA examinations.  Following the additional development, service connection was granted for an acquired psychiatric disability, left shoulder disability, and bilateral knee disabilities.  It was returned to the Board for additional appellate consideration.   

The issue of service connection for a disability manifested by headaches is REMANDED to the RO via the Appeals Management Center (AMC).  



FINDINGS OF FACT

1.  Audiometric evaluation in service demonstrated worsening of hearing loss at some tested frequencies. 

2.  The Veteran does not have bilateral hearing loss "disability" that meets the criteria for VA disability compensation purposes.  

3.  No injury, disease, or chronic symptoms of a disability manifested by photophobia were manifested during service.  

4.  The Veteran did not continuously manifest symptoms of photophobia in the years after service.  

5.  A disability manifested by photophobia has not been manifested to a degree of 10 percent at any time since service.  

6.  A disability manifested by photophobia is not caused by any in-service event.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  A disability manifested by photophobia was not incurred in or aggravated by active service, to include as presumed to be an undiagnosed illness or a medically unexplained multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A June 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in May 2011, with addendum in September 2011.  38 C.F.R. § 3.159(c) (4) (2011). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or neurologic disorder, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).  

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences  (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  It is asserted in testimony at the Board hearing in July 2010 that the Veteran had significant noise exposure from small arms and artillery fire while he was on active duty.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs shows that the Veteran underwent audiometric testing while on active duty.  Testing in September 1991 shows air conduction threshold levels as follows:

Hertz
500
1000
2000
3000
4000
6000
Right Ear
25
20
10
5
15
25
Left Ear
20
15
15
20
15
30

Audiometric testing performed in June 1992 shows air conduction threshold levels as follows:

Hertz
500
1000
2000
3000
4000
6000
Right Ear
25
25
30
25
35
10
Left Ear
30
30
10
25
20
15

Thus, the STRs show that the Veteran did manifest audiometric thresholds shifts (worsening) at certain frequencies while he was on active duty.  In this regard, in September 1991 the levels of 25 decibels at 500 and 6000 hertz in the right ear and of 30 at 6000 hertz in the left ear demonstrate hearing loss.  Similarly, in June 1992 hearing loss is demonstrated in all tested frequencies from 500 to 4000 hertz in the right ear and at 500, 1000, and 3000 hertz in the left ear.  

The question remains, however, whether or not the Veteran currently has a hearing loss in either ear that meets the VA criteria (38 C.F.R. § 3.385) for "disability" involving defective hearing.  As will be discussed, the evidence demonstrates the Veteran does not have hearing loss "disability" the meets the regulatory criteria at 38 C.F.R. § 3.385 for compensation purposes.  

In order to determine whether the Veteran currently has a hearing loss in either ear, an examination was conducted pursuant to remand by the Board.  This examination was conducted by VA in December 2010.  At that time, puretone air conduction threshold levels were noted to be as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
20
20
25
20
Left Ear
15
20
15
25
30

Speech recognition scores were 100 percent correct in both ears.  

The frequency levels demonstrated in December 2010 do not meet the VA criteria at 38 C.F.R. § 3.385 for hearing loss "disability" in either ear.  Speech recognitions scores are full at 100 percent correct.  Pure tone threshold levels show only one level of 25 or more in the right ear and two levels of 25 or more in the left.  VA regulations require that there be at least 3 levels of 25 decibels or more.  Under these circumstances, as the minimum levels to demonstrate hearing loss have not been currently shown, service connection is not warranted.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability there is no valid claim of service-connection).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Disability Manifested by Photophobia

The Veteran contends that service connection should be established for a disability manifested by photophobia, which he believes is related to his service in the Persian Gulf.   During testimony at the Board hearing in July 2010, the Veteran testified that his photophobia began when he returned from the Persian Gulf in 1991.  

After review of the record, the Board finds that the weight of the evidence demonstrates that no injury, disease, or chronic symptoms of a disability manifested by photophobia began during service.  The Board has reviewed the Veteran's STRs and has found no indication of a disability manifested by photophobia.  

As noted, the Veteran testified at the Board hearing in July 2010 that the photophobia began when he returned from the Persian Gulf in 1991; however, this testimony is contradicted by the Veteran's own, more contemporaneous in-service  report of medical history that he filled out in June 1992.  In June 1992, he reported that he did not have, nor had he ever had, any eye trouble.  Clinical examination of the eyes in service in June 1992 was normal, with uncorrected visual acuity 20/20 in the right eye and 20/25 in the left eye.  Thus, the Veteran's more recent testimony for VA compensation purposes that his photophobia began in 1991 is inconsistent with and outweighed by other lay and medical evidence, and is not credible.  

The Board finds that symptoms of a disability manifested by photophobia were not continuous after service.  An examination report conducted for Reserve purposes in February 1998 includes a medical history report in which the Veteran made no complaint of having or having had eye trouble, but denied such history or complaints.  Examination at that time showed clinical evaluation of the eyes to be normal.  Uncorrected visual acuity was 20/20 in both eyes.  Review of the evidence of record shows that the Veteran's earliest documented episodes of photophobia dated from November 2001.  An examination report conducted in connection with the Veteran's reserve duty in July 2002 includes the Veteran's complaint of eye trouble that he further described as being sun sensitive.  Examination at that time showed extreme light sensitivity of both eyes.  

The Board finds that the weight of the evidence demonstrates a disability manifested by photophobia is not caused by any in-service event including as a result of an undiagnosed illness or a medically unexplained multisymptom illness in service.  On examination by VA in May 2011, the diagnosis was mild dry eye, bilaterally.  The problems associated with this diagnosis were headaches and photophobia.  As the photophobia is found to be the result of a known diagnosis, the regulations regarding the presumptions for undiagnosed illness are not for application.  It is further noted that photophobia is not among the symptoms that may be presumed caused by service in the Persian Gulf.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

As noted, the Veteran was examined by VA in May 2011.  At that time, he reported a history of problems with photophobia, with persistent light sensitivity and tearing reportedly since 1993.  He wore sunglasses.  Physical examination showed no significant abnormality, with corrected visual acuity of 20/20 in each eye, but it was noted that examination was very difficult and limited due to the Veteran's photophobia.  The diagnosis was mild bilateral dry eye.  The examiner opined that photophobia is less likely caused by or the result of military service.  The rationale for the opinion was the fact that the symptoms first started after military service.  In a September 2011 addendum to the medical examination, the examiner stated that the opinion was unchanged after review of the Veteran's medical records.  Thus the record does not include a favorable medical opinion that the dry eye is related to service, but only a negative opinion that tends to show no relationship of the photophobia that began after service to the period of active service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by photophobia including as due to a chronic qualifying disability (including 

undiagnosed illness and unexplained chronic multi-symptom illness), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a disability manifested by photophobia, including as due to a chronic qualifying disability, is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for headaches.  Review of the record shows that on examination in April 2011 a VA examiner indicated that the Veteran's headaches could be related to posttraumatic stress disorder (PTSD).  On subsequent examination in May 2011, with September 2011 addendum, the VA examiner opined that the Veteran's headaches were less likely than not related to service.  

After these examinations were performed, however, service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder was established.  No medical opinion has been provided regarding whether the Veteran's headaches may be proximately caused by or aggravated by the service-connected psychiatric disability.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  In view of the establishment of service connection for an acquired psychiatric disability, a medical opinion should be obtained to aid in ascertaining whether there is a relationship between the disability manifested by headaches and the service-connected psychiatric disability.   

Accordingly, the issue of service connection for a disability manifested by headaches (including as due to a chronic qualifying disability and as secondary to service-connected psychiatric disability) is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of the disability manifested by headaches.  The examiner should be requested to render the following opinions:

a.  Is it at least as likely as not (probability 50 percent of more) that the disability manifested by headaches is caused by service-connected psychiatric disability?

b.  Is it at least as likely as not (probability 50 percent of more) that the disability manifested by headaches is aggravated (permanently worsened in severity) by service-connected psychiatric disability?   

The relevant document in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for a disability manifested by headaches, including as due to a chronic qualifying disability and secondary to a service-connected psychiatric disability.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


